Case:19-02177-MCF13 Doc#:74 Filed:01/19/21 Entered:01/19/21 07:56:40                       Desc: Main
                           Document Page 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF PUERTO RICO


  IN RE                                               CASE NO. 19-02177(MCF)
  SANDRA MARIA DE FATIMA SEDA
  BARLETTA                                            CHAPTER 13
  Debtor


                             MOTION TO WITHDRAW DK. NO. 73

        By counsel, Isabel de la Torre – Machado (hereinafter “De la Torre”) very respectfully

 represents and prays as follows:

        1. The appearing creditor filed an objection to confirmation at Dk. No. 73, which has an

            error in the amount specified at paragraph e.

        2. As a result, OB is hereby withdrawing Dk. No. 73 to thereafter file a corrected version of

            said document.

        WHEREFORE, it is respectfully requested from this Honorable Court to GRANT the

 withdrawal of Dk. No. 73, with any other redress this Court may deem just and proper.

        CERTIFICATE OF SERVICE: This document was filed with the U.S. Bankruptcy Court

 for the District of Puerto Rico using the CM/ECF filing system, which will send a copy of this motion

 to all registered parties including: Noemí Landrau - Rivera, Esq., Counsel for Debtor, Alejandro

 Oliveras - Rivera, Esq., Chapter 13 Trustee, and to the U.S. Trustee Office. A copy of this

 document was also sent by First Class Mail to Sandra María de Fatima Seda Barletta, Debtor, #8

 Calle Tapia, Ocean Park, San Juan, Puerto Rico 00911.


        RESPECTFULLY SUBMITTED.

        In Guaynabo Puerto Rico on this 19th day of January 2021.



                                                  1
Case:19-02177-MCF13 Doc#:74 Filed:01/19/21 Entered:01/19/21 07:56:40            Desc: Main
                           Document Page 2 of 2


                                     LUIS M. SUAREZ LOZADA
                                           LAW OFFICES
                                     Counsel for Isabel de la Torre - Machado
                                     P.O. Box 192333
                                     San Juan, Puerto Rico 00919-2333
                                     Phone:(787)296-4299
                                     e-mail: suarez@caribe.net
                                     /S/Luis M. Suárez Lozada
                                     USDC-PR 209712




                                        2
